Citation Nr: 0208211	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  95-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a back 
strain with arthritis of the lumbosacral spine, to include 
propriety of reduction in evaluation from 30 percent to 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to October 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Cleveland, 
Ohio, Regional Office (RO) which denied an increased rating 
for service connected lumbosacral strain.  By a rating 
decision dated April 1999, the RO found that a rating 
decision of March 1999, which separately evaluated back stain 
and arthritis of the lumbosacral spine was clearly and 
unmistakably in error.  The RO found that the disability 
should have been evaluated as a single condition with a 20 
percent evaluation for moderate limitation of motion.  It was 
therefore proposed to terminate the separate evaluation for 
arthritis of the lumbosacral spine, thus reducing the 
veteran's combined evaluation from 30 percent to 20 percent.


FINDINGS OF FACT


1.  In an April 2000 rating decision, the RO formalized a 
proposed reduction in the rating for arthritis of the 
lumbosacral spine; therefore discontinuing the separate 10 
percent evaluation reducing the veteran's combined evaluation 
from 30 to 20 percent.

2.  The veteran's lumbosacral strain is rated under 
limitation of motion of the affected joint (lumbosacral 
vertebrae).

3.  The veteran's residuals of a back strain with arthritis 
of the lumbosacral spine is manifested by moderate limitation 
of motion; with L4 radiculopathy, myofascial pain syndrome, 
and significant spinal stenosis from disc degeneration and 
herniation. 


CONCLUSIONS OF LAW

1.  The reduction of the veteran's combined disability rating 
from 30 percent to 20 percent by discontinuing the separate 
10 percent evaluation for arthritis of the lumbosacral spine 
was warranted since the separate evaluation was legally 
erroneous.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105 (e), 3.105(e), 4.1, 4.2, 4.10, 
4.13, 4.14, 4.40, 4.45, 4.97, Diagnostic Codes 5003, 5010, 
5285, 5286, 5292, 5293, 5295. (2001).

2.  The criteria for an evaluation of 40 percent, but no 
higher, for the veteran's service-connected residuals of a 
back strain with arthritis of the lumbosacral spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5010, 5285, 5286, 5292, 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A May 1990 x-ray report from R.C.B., M.D. of the lumbosacral 
spine revealed moderate osteoarthritis involving the lower 
lumbar spine.  Normal appearing hip joint spaces.

At his June 1993 VA examination, the veteran complained of 
pain in the low back with bending, prolonged sitting, 
standing, and laying a certain way.  The examination showed 
tenderness at the lower thoracic and upper lumbar spine.  
There was flattening of lordosis and spasm of the 
paravertebral muscles and there was slight restriction of 
forward flexion.  There was tenderness elicited at the left 
sacroiliac joint.  Forward flexion was to 75 degrees, 
backward extension was to 35 degrees, left and right lateral 
flexion was to 40 degrees, and rotation was to 35 degrees.  
The examiner noted no neurological deficit.  X-rays of the 
lumbar spine showed minimal degenerative arthritic changes of 
the lumbosacral vertebral bodies.

An August 1993 statement from F.P.S., D.C., indicated that 
the veteran reported low back problems exacerbated depending 
on workload or activity.  The physician indicated that the 
veteran had lower back pain and impaired motion ranges, which 
was treated with deep heat and spinal manipulations, which 
were palliative and allowed him to function.  

At his February 1994 VA examination, the veteran reported 
lower back pain on prolonged standing, heavy repetitive 
bending, and lifting.  He indicated that he used to wear a 
brace, but no longer did.  The veteran reported taking muscle 
relaxers.  He indicated that weather changes, coughing, and 
sneezing bothered his back.

The examination showed the veteran ambulating without 
difficulty, he could toe and heel walk and squat.  The 
examination of the spine showed no increased kyphosis or 
scoliosis.  He had some lumbosacral tenderness and some pain 
with motion.  He could forward flex 70 degrees, extend, bend, 
and rotate to 20 degrees with some discomfort.  There were no 
sciatic notch irritation signs.  The straight leg raising was 
negative.  Reflex, strength and sensation were symmetric.  X-
rays revealed moderately advanced hypertrophic 
osteoarthritis.  The disc spaces were preserved and there was 
early arthritis of the sacro-iliac joints.

At an April 1996 examination by J.M.S., D.M., D.C., indicated 
range of motion of the lumbar spine flexion to 90 degrees, 
extension to 5 degrees, left rotation to 60 degrees, right 
rotation to 5 degrees, left lateral flexion to 20 degrees, 
and right lateral flexion to 20 degrees.  Dorso-lumbar 
flexion elicited a pain reaction at L5 bilaterally and 
extension elicited a pain reaction at L5.  Decreased 
interosseous spacing to an advanced degree was observed at 
level L5 sacrum.  Decreased interosseous spacing to a 
moderate degree at level L4-5.  The lumbar curve was without 
abnormality.  There were calcifications of the anterior 
longitudinal ligament at L1-2-3-4-5.  Right rotation 
malposition of L2-3-4 vertebra.  Dorso-lumbar left lateral 
flexion elicited a pain reaction on the right.  Dorso-lumbar 
right lateral flexion elicited a pain reaction of the left.  
Pelvis was observed tilted on the right.  Trendelenberg was 
negative bilateral.  The lumbar paravertebral musculature was 
in spasm and painful to palpation left.  Left sacral was 
tender to the palpation.  Lumbar spinal percussion was 
negative for indicating ligamentous injury.  Palpation of the 
posterior lumbar articular processes elicited a pain reaction 
upon digital pressure at the L4 level on the left.  Thompson 
sacral fixation test was negative for sacral dysfunction.

A June 1997 physical therapy evaluation from St. Charles 
Hospital indicated that the veteran was seen for persistent 
pain on the neck, left shoulder, and low back area.  The 
veteran reported that his low back pain was aggravated by 
sitting for any length of time or bending forward.  Straight 
leg raising test bilaterally was negative for pain 
reproduction on the low back and tight hamstrings noted 
bilaterally and could go up only 60 degrees; tight left 
iliotibial band was also noted.  Faber's test bilaterally did 
not produce any low back pain, but with some complaint of 
discomfort on both hips during tests.  Minimal to moderate 
tenderness and muscle spasms were noted in the paralumbar and 
both trapezius muscles.  It was noted that the veteran 
displayed hyperextension of his back with the carrying task 
and complained of low back discomfort with the lifting and 
carrying tasks.  He also complained of increased fatigue in 
his legs and lower back from the pushing task.  

At his July 1997 VA examination, the veteran reported the 
ability to perform normal daily activities but could not do 
jobs that required a lot of repetitive bending and lifting.  
He reported pain, stiffness, easy fatigability, and lack of 
endurance to the back.  The veteran indicated that he was not 
on any medications and had been undergoing chiropractic care, 
which helped to a temporary basis for him.  He indicated that 
he wore a back brace at times when he worked.  

The examination showed the veteran able to ambulate 
independently without aides or assistance.  The spine did not 
show any increased kyphosis or scoliosis.  He had lumbosacral 
tenderness, muscle tenderness, and pain with motion.  No 
spasms were identified.  He could forward flex to 75 degrees 
and could extend to 30 degrees.  He could bend and rotate 35 
degrees in either direction.  The veteran was able to toe and 
heel walk and partially squat without support.  X-rays showed 
progression of degenerative arthritis of the lumbosacral 
spine.  

At his August 1997 VA neurological examination, the veteran 
reported that he could not bend to put his socks on and the 
pain in his back radiated into his thighs and calves.  He 
indicated that the pain also interfered with his sleep 
somewhat, but it was better if he slept on his back.  He 
indicated that he was able to climb stairs and when the pain 
was back he felt weak.  He reported taking no medications.

The examination showed cranial nerves to be normal and in the 
lower extremities, muscle bulk, tone, power, and coordination 
were all normal.  Reflexes were present throughout, though 
slightly reduced in the lower extremities.  Plantar responses 
were plantar flexion.  Sensory testing in the toes was normal 
and he was able to stand on his heels and his toes and do 
deep knee bends.  He could hop on either foot and his pain 
was localized over the low to mid back.  He could forward 
flex about 45 degrees; beyond that pain stopped him.  
Straight leg raising test was negative.  

In March 1998 a VA examiner noted that there was a difference 
in spine motion between examiner noted above.  The examiner 
opined that that could have been due to the fact that the 
examination was done on different days; if he was having a 
flare-up the range of motion could have been worse on any 
given day otherwise no reconciliation could be ascertained.  
The measurements were simply as found.  However, he noted 
that the explanation might very well be depending on the 
symptoms.  The veteran may or may not have been able to bend 
on one day versus another day.  It was also the examiner's 
opinion that the veteran's arthritis was separate and not 
related to his in service injury.  It was not likely that it 
was due to his injury, it was more likely it was an 
undergoing normal degenerative arthritis process and not 
linked to his inservice accident.

At his October 1998 VA neurological examination, the veteran 
reported taking Ibuprofen every 6 to 8 hours.  He indicated 
that in association, he will have flares in which his back 
pain will increase to the point that he will be confined to 
bed for up to a day.  He found that bedrest or lying on his 
back or on his side would decrease the intensity of his back 
pain.  He indicated that the days of severe exacerbation of 
the back pain associated with the weather change were more 
frequent in the winter compared with the warmer summer, 
spring and early fall months.  On average, the veteran 
reported having an exacerbation at a frequency of 
approximately 12 times per year.  

The examination showed normal carriage without evidence of 
scoliosis.  There was no evidence of back surgery or other 
trauma on inspection of the veteran.  The veteran was able to 
flex to 90 degrees before he developed pain that limited him.  
The veteran could extend 30 degrees and was able to rotate 
the 35 degrees in either direction.  He could flex to 45 
degrees to either side.  On neurological examination, 
cognitive function was normal.  The veteran had normal bulk 
and tone in the upper and lower extremities.  Strength in the 
upper and lower extremities was also normal.  In the lower 
extremities, hip flexion and extension, knee flexion and 
extension and ankle dorsiflexion were normal bilaterally.  
Sensory examination was normal to light touch and pin in the 
fingers and toes.  Proprioception was also normal in the 
fingers and toes.  Gait was unremarkable.  Cerebellar 
testing, finger to nose and heel to shin were done normally.  
The examiner noted that the veteran did not have evidence of 
myelopathy nor did he have evidence of radiculopathy.  In 
addition, he did not have evidence of peripheral neuropathy.  
He believed that his problem of low back pain was a 
consequence of the lumbosacral strain and secondary 
lumbosacral osteoarthritis.  He believed that the episodes of 
worsening of pain that occurred with the frequency of 
approximately 12 times per year was the result of periodic 
flares of his lumbosacral osteoarthritic condition.

By a rating decision dated April 1999, the RO proposed to 
discontinue the veteran's separate 10 percent rating for 
arthritis of the lumbosacral spine because the March 1999 
rating decision separately evaluating the back strain and 
arthritis of the lumbosacral spine was clearly and 
unmistakably in error as the arthritis should have been 
evaluated as a single condition with a 20 percent evaluation 
for moderate limitation of motion.  It was therefore proposed 
to terminate the separate evaluation for arthritis of the 
lumbosacral spine, thus reducing the veteran's combined 
evaluation from 30 percent to 20 percent.

At an October 1999 VA examination, the veteran reported a 3 
week history of intermittent, achy left low back pain with 
radiation down the posterior aspect of the left thigh and 
onto the lateral side of the left lower leg.  He also 
indicated some weakness in the left leg along with the pain 
with no bowel or bladder problems.  

The examination showed no tenderness to palpation over the 
spinous process of the lumbar spine.  There was tenderness to 
palpation over the left SI joint.  Standing stork test was 
positive on the left.  The veteran was noted to have tight 
quadriceps, hamstring, and gastrocnemius muscles bilaterally.  
Faber maneuver elicited pain at the groin bilaterally.  
Straight leg raise was negative bilaterally.  Deep tendon 
reflexes were 2+ at the patella and right ankle, 1+ at the 
left ankle.  Nerve conduction studies of the left sural 
sensory, peroneal motor, and tibial motor nerves were normal.  
The tibial F-response was normal.  Needle electromyography of 
the left Ext. Hallucis Longus showed unsustained p waves.  
The motor units elicited here showed normal morphology, 
amplitude, and recruitment pattern.  Study of the Anterior 
Tibialis also showed unstained p waves with large motor units 
and decreased recruitment.  Needle electromyography of the 
Medial Gastrocnemius, Vastus Medialis, Internal Hamstring, 
external hamstring were normal.  Study of the left Gluteus 
Medius showed unsustained p waves with large motor units and 
normal recruitment.  P waves were also found on study of the 
low lumbar paraspinals.  There was electrodiagnostic evidence 
of a left L5 radiculopathy with ongoing denervation.

A VA progress note dated December 1999 showed the veteran 
taking Indocin and Flexeril and complained of radiating pain 
from his low back down his left leg.  He also noticed some 
numbness in his left pre-tibia region.  He reported having 
some physical therapy for his low back in the past, which 
helped some.  The examination showed strength 5/5 in 
bilateral legs.  There was some numbness to light touch in 
pre-tibial region.  Reflexes 2+ and symmetric in knees and 
ankles bilaterally.  The assessment was left L5 radiculopathy 
and chronic axial low back pain.  The physician discussed 
physical therapy to work on improving his mobility and 
radiating pain symptoms as well as a trial of heel lift.  The 
physician also discussed the option of a L5 Trans foraminal 
injection.

At his February 2000 RO hearing, the veteran testified that 
he had a hard time bending over and the pain started near the 
waist area.  He indicated that he had sharp stabbing pain 
when bending down and throbbing pain when he was sitting.  He 
testified that he had back pain if he sat for long periods of 
time or drove a car for long periods.  The veteran indicated 
that he wore a brace when his back got bad and took Flexeril 
and Indocin.  He indicated that the pain started in the 
center of his back and radiated down in front of his leg to 
his ankle.  The veteran testified that he used crutches at 
times to take the pressure off.  He also indicated that he 
had muscle spasms.

Social Security Administration records indicate that the 
veteran became disabled in November 1996 and was awarded 
benefits due to disorders of the back; discogenic and 
degenerative.

At his November 2000 VA examination, the veteran reported 
persistent back pain and every once in a while he would get 
some leg pain with it.  He indicated that 6 to 8 times a year 
it will flare up and when it flares up he has increasing 
amounts of soreness, pain, and more difficulties functioning 
and getting around.  He reported having nerve testing which 
showed some nerve damage.  He indicated that he could not do 
anything requiring repetitive bending, lifting activities.  
The veteran reported normal getting around and normal daily 
activity he could do without difficulty.  He indicated that 
at times he did wear a back brace and when it flared up on 
him he might have to use a can or crutches to get around.

The examination did not show any increased kyphosis or 
scoliosis.  There was some tenderness and soreness over the 
back, some tenderness and soreness over the paraspinous 
muscles noted.  No muscle spasms were identified.  He could 
forward flex to 80 degrees limited by pain, extend, bend and 
rotate 35 degrees limited by pain.  He was able to toe and 
heel walk and squat without difficulty.  X-rays revealed mild 
narrowing of the disc spaces of L3-L4 with generalized mild 
degenerative changes.  

At his January 2001 VA neurological examination, the veteran 
reported his history of chronic back pain.  The motor 
examination showed 5/5 in all extremities with no drift and 
no orbiting.  Coordination was normal finger to nose and heel 
to shin.  Deep tendon reflexes were +2 symmetric in all 
extremities except in the left quadriceps, which was 0.  Toes 
were downgoing.  Sensory examination was patchy decreased 
pinprick in the left lower extremity but was not consistent 
with any focal nerve lesion.  Gait was normal and toe, heel, 
and tandem were all normal.  Straight leg raising was normal 
bilaterally.  There was no muscle spasm or focal tenderness.  
Range of motion was reported as full.  The impression was 
that the veteran had signs suggestive of an L4 radiculopathy 
rather than an L5, but the vast majority of the symptoms that 
the veteran complains of were consistent with more myofascial 
pain syndrome.  The examiner indicated that there also seemed 
to be some functional element as when the veteran first gave 
the history, he stated that the pain was there constantly, 
including now and today, but on examination when asked if 
there was pain right now, he said "No, no, not now."  The 
examiner concluded that a functional element, as an addition, 
may be present and may unfortunately fog some of the 
symptoms.  Prognosis was that myofascial pain syndrome did 
tend to remain present, especially when there was no physical 
therapy that was being undertaken.  Radiculopathies might 
also progressively worsen.  A March 2001 MRI revealed 
moderate facet hypertrophy at L3-L4, L4-L5, and L5-S1.  Focal 
significant spinal stenosis form disc degeneration and 
herniation toward the right side at L3-L4.  There was 
moderate narrowing of the canal at L4-L5 from disc bulging 
and facet hypertrophy as well.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes May 1990 x-ray report from 
R.C.B., M.D.; VA examinations dated June 1993, February 1994, 
July 1997, August 1997, March 1998, October 1998, October 
1999, December 1999, November 2000, and January 2001; August 
1993 statement from F.P.S., D.C.; April 1996 private 
examination by J.M.S., D.M., D.C.; June 1997 physical therapy 
evaluation from St. Charles Hospital; transcript of February 
2000 RO hearing.  The issue was also remanded twice for 
further development.  No additional pertinent evidence has 
been identified by the veteran.  The veteran was scheduled 
for two videoconference hearings, however he failed to 
appear.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to an increased 
evaluation for the disability at issue as well as the 
criteria for rating reductions.  The discussion in the 
statement of the case and supplemental statements of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, the veteran has been made aware of the 
evidence and information necessary to substantiate his claim, 
and he has been made aware of VA's role in assisting in the 
development of the claim.  There is no reasonable possibility 
that further development would aid in substantiating the 
claim and, therefore, a remand is not necessary.  38 U.S.C.A. 
§§ 5103, 5103A.

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended. 

The veteran appeals the reduction of his combined disability 
rating from 30 percent to 20 percent by the RO discontinuing 
the separate 10 percent evaluation for arthritis of the 
lumbosacral spine.  38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
certain procedural requirements are met.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge and the 
veteran's condition).  A rating proposing the reduction and 
setting forth all material facts and reasons must be 
prepared, and the veteran must be given notice of the 
proposed reduction, and reasons therefore, and he must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  38 C.F.R. § 3.105(e).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

As there is evidence of degenerative joint disease, the 
veteran's low back disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5292 (limitation of lumbar motion).  
Degenerative arthritis under Diagnostic Code 5003, is 
evaluated on the basis of limitation of motion of the joint 
or joints affected.  Under Diagnostic Code 5292, the criteria 
for a 20 percent evaluation include findings reflective of a 
moderate limitation of motion of the lumbar spine.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation, which is the maximum allowable under that 
code.

Under Diagnostic Code 5293, pertaining to intervertebral 
syndrome, a rating of 20 percent is assigned where there is 
evidence of intervertebral disc syndrome with moderate 
recurring attacks, a rating of 40 percent rating is assigned 
where there is evidence of invertebral disc syndrome with 
severe recurring attacks with intermittent relief.  A rating 
of 60 percent, the highest rating for invertebral disc 
syndrome, requires a pronounced invertebral disc disorder, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief. 

Under Diagnostic Code 5295 a 20 percent rating is assigned 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned when it is severe, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Analysis

The RO satisfied the procedural requirements for rating 
reductions, set forth in 38 C.F.R. § 3.105(e) and (h) (2001), 
regarding notice and an opportunity for a predetermination 
hearing.

The veteran cannot get an increased rating based on a finding 
of arthritis of the lumbar spine.  The arthritis is rated as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved, here Diagnostic Code 5292.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Because 
the veteran's service-connected disability is already 
evaluated based on limitation of lumbar spine motion, he 
cannot receive a separate disability rating due to arthritis.  
See 38 C.F.R. § 4.14.  Therefore, the RO was not in error in 
removing the separate, additional 10 percent rating for 
arthritis.

Although a separate, additional 10 percent rating for 
arthritis is not warranted, it is necessary to consider 
whether a rating higher than 20 percent is warranted on the 
basis of the manifestations of residuals of lumbosacral 
strain.  Based on the evidence of record, although the 
veteran's limitation of motion of the lumbar spine shows 
moderate limitation, with November 2000 VA examination 
showing flexion to 80 degrees, extend, bend, and rotate to 35 
degrees, manifestations of the veteran's disability are 
consistent with the criteria for rating intervertebral disc 
syndrome.  Moreover, the objective medical evidence supports 
a finding of severe intervertebral disc syndrome.  An October 
1999 VA EMG study found electrodiagnostic evidence of a left 
L5 radiculopathy with ongoing denervation.  The veteran 
reported achy left low back pain with radiation down the 
posterior aspect of the left thigh and onto the lateral side 
of the left lower leg with weakness along the left leg.  At a 
January 2001 VA neurological examination, the impression was 
signs that suggested L4 radiculopathy rather than an L5 with 
pain syndrome.  A March 2001 VA MRI revealed moderate facet 
hypertrophy at L3-L4, L4-L5, and L5-S1.  Focal significant 
spinal stenosis form disc degeneration and herniation toward 
the right side at L3-L4.  There was moderate narrowing of the 
canal at L4-L5 from disc bulging and facet hypertrophy as 
well.  A 40 percent disability evaluation under Diagnostic 
Code 5293 more appropriately reflects the functional 
impairment experienced by the veteran.

The 40 percent rating assigned is the maximum rating under 
Codes 5292 and 5295, which contemplate, respectively, severe 
limitation of motion and severe lumbosacral strain.  As for a 
higher rating under Diagnostic Code 5293 for disc disease, 
there is clearly no medical evidence to show more than severe 
intervertebral disc syndrome.  The January 2001 VA 
neurological examination showed motor 5/5 in all extremities, 
sensory examination was patchy decreased pinprick in the left 
lower extremity, but was not consistent with any focal nerve 
lesion.  Gait was normal and toe, heel, and tandem were all 
normal.  Straight leg raising was normal bilaterally and 
there was no muscle spasm or focal tenderness.  As noted, a 
March 2001 VA MRI revealed moderate facet hypertrophy at L3-
L4, L4-L5, and L5-S1.  Focal significant spinal stenosis form 
disc degeneration and herniation toward the right side at L3-
L4.  There was moderate narrowing of the canal at L4-L5 from 
disc bulging and facet hypertrophy as well.  However, the 
medical records do not show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Consideration must now be given as to whether a higher rating 
may be assignable with application of the criteria under 
other pertinent diagnostic codes of the rating schedule.

In this regard it is noted that the VA examinations have not 
demonstrated that the veteran's service-connected low back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

The 40 percent evaluation assigned under Diagnostic Code 5292 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's low back disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 40 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with severe limitation of the 
lumbar spine.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.




ORDER

The restoration of a separate 10 percent evaluation for 
arthritis of the lumbosacral spine is denied.

The veteran is awarded an increased rating, to 40 percent and 
no higher, for his service-connected residuals of back strain 
with with arthritis of the lumbosacral spine.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

